On Application por Rehearing.
Poché, J.
Now, and for the first time, counsel for the defendant make the point, that, as the deed which he obtained from Dohan was translative of title, and showed no defects on the face, the purchaser was not compelled in law, under the rules of good faith, to look further, and to examine the deed which Dohan had acquired from Ms vendor, in winch alone the defects which have vitiated his title were apparent.
And they quote numerous authorities which go to support the doctrine which they contend for in an elaborate and very able brief.
But the principle has no application to the facts in the record which have no direct bearing on the question of defendant’s alleged good faith in his purchase.
As stated in our previous opinion, the Code provides that the vendee “ ceases to be a bona ficle possessor from the moment that the defects are made known to him.” * * * Conceding, therefore, that in this case defendant’s good faith cannot be affected by defects not apparent on the face of the deed wMck his vendor tendered him, and that he was not held to a further examination, the question recurs as to whether he did not acquire actual knowledge of the facts which vitiate the title which he thus acquired, either by an actual examination of his vendor’s title-deed or in some other mode.
And in this record it is clearly proven that such an examination was actually made, and that the error under which defendant and the attorney who examined the titles labored was one of law and not of fact, and hence we correctly held that it was no shield to him in support of Ms alleged good faith.
The written opinion of the attorney, which is in the record, recites the very title-deed which showed the defects.
And in his answer to plaintiffs’ first petition in tins suit, defendant specially refers to the sale of Harris to Dohan and wife, of date February 21st, 1850, as one of the munuments of his title, with detailed reference to the deed book in wMch it can be found.
And yet in his amended answer, filed nearly three years later, and subsequent to the first appeal which came up to this court, he claims to have but recently discovered the admitted defects of his title.
But in that answer he says :
“ Defendant admits that, at the time D. J. Dohan and wife acquired the property now in controversy, they were residents of the State of *500Mississippi, and that said purchase was made a short time prior to the Act of 1852, making property acquired by non-resident married persons subject to the same provisions, as to the community of acquets and gains as existed between citizens of this State. * * * Defendant renews the allegations of his original answer herein and still avers that he is a possessor in good faith, that at the time of his purchase from said Dohan, and long prior thereto, the said Dohan had been and was a resident of this parish of Tensas, and this defendant believed, and was advised, that the property in controversy was the community property, and he was not aware of any exception to the general rule which would deprive said Dohan as head and master of the community, of the authority to sell this property and convey perfect title thereto.”
This quotation describes better than we could, the nature of the error under which defendant labored until the last trial of this suit.
It actually breathes the honest confession that it was simply an error of law, and of itself it fully warrants our previous conclusions on this point.
It therefore follows that we had committed no error, and that our decree must remain undisturbed.
Rehearing refused.